People v Dollar (2018 NY Slip Op 06491)





People v Dollar


2018 NY Slip Op 06491


Decided on October 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2018

Renwick, J.P., Gische, Kahn, Kern, Moulton, JJ.


4900/13 7205A 4686/13 7205

[*1] The People of the State of New York,	 Respondent,
vKim Dollar, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgments, Supreme Court, New York County (Patricia M. Nuñez, J.), rendered June 9, 2016, convicting defendant, upon her pleas of guilty, of criminal possession of stolen property in the fourth degree and grand larceny in the fourth degree, and sentencing her to consecutive terms of two to four years, unanimously modified, as a matter of discretion in the interest
of justice, to the extent of directing that the sentences run concurrently, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2018
CLERK